Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1818
                      Lower Tribunal No. F82-6086A
                          ________________


                              Beraldo Diaz,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Beraldo Diaz, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed. See Calloway v. State, 699 So. 2d 849, 849 (Fla. 3d DCA
1997) (“A petition for habeas corpus cannot be used to circumvent the two-

year period for filing motions for postconviction relief.”); Bermudez v. State,

870 So. 2d 875, 876-77 (Fla. 3d DCA 2004) (“A criminal defendant may not

escape [the] two-year limit for 3.850 motions by styling a pleading as a

petition for writ of habeas corpus.”).




                                         2